Citation Nr: 0614699	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of a 
concussion.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ankle arthritis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
laryngeal hematoma.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
status post shrapnel trauma, right humerus.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

8.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

Below, the Board reopens the veteran's claim of entitlement 
to service connection for left ankle arthritis and then 
REMANDS that claim and all of the other claims on appeal to 
the RO via the Appeals Management Center in Washington D.C.




FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for status post ligament tear of the left ankle in 
April 1997.

2.  The RO notified the veteran of the April 1997 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.

3.  The evidence received since April 1997 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for left ankle arthritis and raises a reasonable possibility 
of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The April 1997 rating decision, in which the RO denied 
entitlement to service connection for status post ligament 
tear of the left ankle, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for left ankle 
arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, No. 04-181, slip op. at 9 (U.S. Vet. App. 
Mar. 31, 2006).  The Court explained that in notifying the 
claimant of what evidence would be considered new and 
material, VA should look at the basis for the denial in the 
prior decision and identify the evidence that would 
substantiate the element(s) of a service connection claim 
found lacking in the previous denial.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
now being decided, VA has not strictly complied with the 
notification provisions of the VCAA.  However, given the 
favorable outcome regarding the reopening of this claim, the 
veteran is not prejudiced as a result thereof.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for a left ankle disorder, then 
characterized as status post ligament tear, left ankle, in 
rating decisions dated February 1997 and April 1997.  The RO 
denied the claim on the basis that service medical records 
were negative for complaints of or treatment for an ankle 
injury.  In deciding the claim, the RO considered the 
veteran's April 1970 discharge examination, reports of VA 
examinations conducted in December 1996 and a report of a 
Social and Industrial Survey conducted in December 1996.  

In a letter dated April 1997, the RO notified the veteran of 
the latter rating decision and of his appellate rights with 
regard to that decision, but the veteran did not appeal the 
decision to the Board.  The April 1997 rating decision is 
thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996).

The veteran attempted to reopen his claim for service 
connection for a left ankle disorder by submitting a VA Form 
21-526 (Veteran's Application for Compensation or Pension) in 
August 2002.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers, which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2005)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's April 1997 rating decision includes service 
medical records, VA treatment records, reports of VA 
examinations, and the veteran's and his representative's 
written statements.  This evidence is new because it was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for left ankle arthritis.  In 
addition, it raises a reasonable possibility of 
substantiating that claim.  The portion of the service 
medical records that were not of record in April 1997 include 
a March 1969 clinical note indicating that the veteran 
sprained his left ankle in service as alleged, underwent x-
rays for such sprain and received treatment, including an ace 
wrap and medication, therefor.  The lack of such evidence 
formed the sole basis of the RO's previous denial of the 
veteran's claim.   

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for left ankle arthritis.  It may not, 
however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of this claim under the VCAA.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for left ankle arthritis is 
reopened and, to that extent only, granted.


REMAND

The veteran claims entitlement to service connection for 
sleep apnea, residuals of a concussion, left ankle arthritis, 
a laryngeal hematoma, a right humerus disorder and left and 
right knee disorders and entitlement to a higher initial 
evaluation for diabetes.  Additional action is necessary 
before the Board can decide these claims.

First, in December 2002, the RO provided the veteran notice 
of his rights and responsibilities under the VCAA with 
respect to all of the claims on appeal.  As previously 
indicated, however, thereafter, the Court issued decisions 
requiring VA to provide claimants more comprehensive notice 
with regard to claims for service connection and claims to 
reopen.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006); Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006).  Based on the holdings 
in these cases, the December 2002 VCAA notice is deficient 
and VA is required to send the veteran another such notice, 
which satisfies the requirements of the VCAA as interpreted 
by the Court.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
multiple examinations are necessary.  

With regard to the veteran's sleep apnea and left ankle, the 
RO afforded the veteran prior VA examinations, but the 
reports of those examinations are inadequate to decide the 
claims for service connection for sleep apnea and left ankle 
arthritis.  Therein, one VA examiner mentioned that the 
veteran's obesity and possibly his service-connected nasal 
deformity played a role in his sleep apnea, but he did not 
specifically opine whether the sleep apnea is at least as 
likely as not related to the veteran's service or service-
connected nasal deformity.  In addition, another VA examiner 
linked the veteran's left ankle arthritis to a history of an 
in-service torn left ankle ligament.  At that time the 
examiner provided such a nexus opinion, the claims file did 
not include a complete set of the veteran's service medical 
records.  Such records now show that the veteran sprained, 
but did not tear, his left ankle during active service.  An 
opinion is thus needed regarding whether the arthritis is at 
least as likely as not related to the sprain.  

An opinion is also needed regarding whether the veteran 
currently has residuals of a concussion.  Service medical 
records confirm that the veteran suffered several concussions 
in service, including following an automobile accident.  
Post-service medical records indicate that, since then, he 
has reported head symptoms and medical professionals have 
diagnosed headaches.  To date, VA has not sought a medical 
opinion regarding a possible nexus between the documented 
concussions and the head complaints. 

With regard to the veteran's diabetes, VA afforded the 
veteran a VA examination shortly after a physician first 
diagnosed the veteran with such a disorder, but again, the 
report of that examination is inadequate to decide the claim 
for a higher initial evaluation for diabetes.  Since the 
examination, the veteran has asserted that his diabetes has 
worsened, requiring more aggressive treatment.  Another 
examination is thus necessary so that there is medical 
information of record regarding the current level of severity 
of the diabetes.

Third, during a VA muscles examination conducted in December 
1996, x-rays of the veteran's right arm showed retained 
shrapnel.  In subsequent rating decisions, the RO determined 
that such shrapnel was not related to service.  They based 
this determination on a finding that the service medical 
records failed to show any right arm shrapnel injury.  The RO 
did not consider whether, under 38 U.S.C.A. § 1154, such 
shrapnel may have been imbedded in service while the veteran 
engaged in combat with the enemy.  

Based on the foregoing, the Board remands these claims for 
the following action:

1.  AMC should provide the veteran VCAA 
notice pertaining to all of his claims on 
appeal, which satisfies the requirements 
of the Court's holdings in 
Dingess/Hartman and Kent.

2.  AMC should arrange for the veteran to 
undergo a VA examination in support of 
his claims for service connection for 
sleep apnea, residuals of a concussion 
and left ankle arthritis.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the veteran 
presently has sleep apnea, residuals 
of a concussion and/or left ankle 
arthritis; 

b) if so, opine whether each such 
disorder is at least as likely as 
not related to the veteran's active 
service, including documented 
concussions and a left ankle sprain, 
or his service-connected nasal 
deformity; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  AMC should also arrange for the 
veteran to undergo a VA examination in 
support of his claim for a higher initial 
evaluation for diabetes.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify the nature, 
frequency, severity and 
duration of all manifestations 
of the veteran's service-
connected diabetes;   

b) specifically indicate whether 
such disorder requires insulin, a 
restricted diet and regulation of 
activities and, if so, note the date 
the disorder became so disabling;

c) specifically indicate whether 
such disorder involves episodes of 
ketoacidosis or hypoglycemic 
reactions necessitating 
hospitalizations and, if so, 
describe the severity and frequency 
of such episodes; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  AMC should then readjudicate the 
veteran's claims.  In readjudicating the 
veteran's claim for service connection 
for residuals of shrapnel trauma to the 
right humerus, the RO should consider 
38 U.S.C.A. § 1154 (West 2002).  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, AMC should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


